Case 1:15-cv-00842-RGA Document 379 Filed 04/16/19 Page 1 of 6 PageID #: 16657




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                        )
                                        )
IN RE CHANBOND, LLC,                    )    C.A. No. 15-842 (RGA)
PATENT LITIGATION                       )    CONSOLIDATED
                                        )
                                        )     REDACTED -- PUBLIC VERSION
                                        )

 DECLARATION OF KRISHNAN PADMANABHAN IN SUPPORT OF DEFENDANTS’
     OPENING BRIEF IN SUPPORT OF THEIR MOTION TO EXCLUDE THE
                   TESTIMONY OF DR. DAVID TEECE

                                            MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                            Jack B. Blumenfeld (#1014)
OF COUNSEL:                                 Jennifer Ying (#5550)
                                            1201 North Market Street
Michael L. Brody                            P.O. Box 1347
Jonathan E. Retsky                          Wilmington, DE 19899
WINSTON & STRAWN LLP                        (302) 658-9200
35 W. Wacker Drive                          jblumenfeld@mnat.com
Chicago, IL 60601                           jying@mnat.com

David P. Enzminger                          Attorneys for Defendants
WINSTON & STRAWN LLP
333 S. Grand Avenue
Los Angeles, CA 90071

Krishnan Padmanabhan
WINSTON & STRAWN LLP
200 Park Avenue
New York, NY 10166-4193

James C. Lin
WINSTON & STRAWN LLP
275 Middlefield Road, Suite 205
Menlo Park, CA 94025

Served: April 5, 2019
Original Filing Date: April 8, 2019
Redacted Filing Date: April 16, 2019
Case 1:15-cv-00842-RGA Document 379 Filed 04/16/19 Page 2 of 6 PageID #: 16658




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

                                               )
                                               )
IN RE CHANBOND, LLC,                           )   C.A. No. 15-842 (RGA)
PATENT LITIGATION                              )   CONSOLIDATED
                                               )
                                               )   CONFIDENTIAL – FILED UNDER
                                               )   SEAL

 DECLARATION OF KRISHNAN PADMANABHAN IN SUPPORT OF DEFENDANTS’
                BRIEF IN SUPPORT OF THEIR MOTION
          TO EXCLUDE THE TESTIMONY OF DR. DAVID TEECE

I, Krishnan Padmanabhan, declare as follows:

       I am an attorney duly licensed to practice law in the State of New York. I am an attorney

with WINSTON & STRAWN LLP, counsel for defendants in these consolidated cases. I have

knowledge of the following and, if called as a witness, could and would testify competently to

the contents of this declaration.

       1.      Attached hereto as Exhibit A is a true and correct copy of U.S. Patent No.

7,941,822 entitled “Intelligent Device System and Method for Distribution of Digital Signals on

a Wideband Signal Distribution System,” dated May 10, 2011

       2.      Attached hereto as Exhibit B is a true and correct copy of U.S. Patent No.

8,341,679 entitled “Intelligent Device System and Method for Distribution of Digital Signals on

a Wideband Signal Distribution System,” dated December 25, 2012.

       3.      Attached hereto as Exhibit C is a true and correct copy of the U.S. Patent No.

8,984,565 entitled “Intelligent Device System and Method for Distribution of Digital Signals on

a Wideband Signal Distribution System,” dated March 17, 2015.




                                               1
Case 1:15-cv-00842-RGA Document 379 Filed 04/16/19 Page 3 of 6 PageID #: 16659




       4.     Attached hereto as Exhibit D is a true and correct, annotated copy of excerpts

from the DOCSIS 3.0 Specification (CM-SP-MULPIv3.0-I01-060804), production document

Bates labeled Defs-Joint-Prod0013532 through Defs-Joint-Prod0014281.

       5.     Attached hereto as Exhibit E is a true and correct, annotated copy of excerpts

from the Opening Expert Report of Dr. David Teece, dated September 12, 2018.

       6.     Attached hereto as Exhibit F is a true and correct, annotated copy of excerpts

from the Deposition Transcript of Dr. David Teece, dated January 29, 2019.

       7.     Attached hereto as Exhibit G is a true and correct copy of Exhibit 4 to the

transcript of the January 29, 2019 deposition of Dr. David Teece.

       8.     Attached hereto as Exhibit H is a true and correct copy of Exhibit 5 to the

transcript of the January 29, 2019 deposition of Dr. David Teece.

       9.     Attached hereto as Exhibit I is a true and correct, annotated copy of excerpts from

the Opening Expert Report of Dr. Cleve Tyler, dated September 12, 2018.

       10.    Attached hereto as Exhibit J is a true and correct, annotated copy of excerpts from

the Reply Expert Report of Dr. Cleve Tyler, dated January 4, 2019.

       11.    Attached hereto as Exhibit K is a true and correct, annotated copy of excerpts

from the Deposition Transcript of Dr. Cleve Tyler, dated February 6, 2019.

       12.    Attached hereto as Exhibit L is a true and correct, annotated copy of excerpts

from the Opening Expert Report of Scott M. Nettles, Ph.D., dated September 12, 2018.

       13.    Attached hereto as Exhibit M is a true and correct copy of Duncanson, J., “Inverse

Multiplexing,” IEEE Comms. Magazine, vol. 32, issue 4, April 1994 at 35-36, production

document Bates labeled DEF-INV0000037 through DEF-INV0000044.

       14.    Attached hereto as Exhibit N is a true and correct copy of Fredette, P., “The Past,

Present, and Future of Inverse Multiplexing,” IEEE Comms. Magazine, vol. 32, issue 4, April


                                               2
Case 1:15-cv-00842-RGA Document 379 Filed 04/16/19 Page 4 of 6 PageID #: 16660




1994 at 42-46, production document Bates labeled DEF-INV0000093 through DEF-

INV0000097.

       15.     Attached hereto as Exhibit O is a true and correct, annotated copy of excerpt of

ITU H.320 (7/1997), with annotation, production document Bates labeled DEF-INV0002718

through DEF-INV0002726.

       16.     Attached hereto as Exhibit P is a true and correct copy of excerpt of ITU T.123

(10/1996), with annotation, production document Bates labeled DEF-INV0002820 through DEF-

INV0002855.

       17.     Attached hereto as Exhibit Q is a true and correct copy of U.S. Patent No.

7,017,176 entitled “Data transmission over multiple upstream channels within a cable modem

system,” dated March 21, 2006.

       18.     Attached hereto as Exhibit R is a true and correct copy of U.S. Patent No.

7,274,679 entitled “Scalable virtual channel,” dated September 25, 2007.

       19.     Attached hereto as Exhibit S is a true and correct, annotated copy of excerpts

from the transcript of the February 7, 2019 deposition of Dr. Robert Akl.

       20.     Attached hereto as Exhibit T is a true and correct, annotated copy of IPR2016-

01744, Paper No. 28 (Final Written Decision).

       21.     Attached hereto as Exhibit U is a true and correct copy of Exhibit 8 to the

transcript of the February 7, 2019 deposition of Dr. Robert Akl, which is an annotated Office

Action dated April 25, 2018 for U.S. Patent Application No. 679,678.

       22.     Attached hereto as Exhibit V is a true and correct, annotated copy of excerpts

from the Rebuttal Expert Report of Dr. Andrew Cromarty regarding non-infringement of certain

claims of U.S. Patent Nos. 7,941,822 (“the ’822 Patent”), 8,341,679 (“the ’679 Patent”), and

8,984,565 (“the ’565 Patent”), dated November 30, 2018.


                                                3
Case 1:15-cv-00842-RGA Document 379 Filed 04/16/19 Page 5 of 6 PageID #: 16661




       I declare under penalty of perjury under the laws of the United States that, to the best of

my knowledge, the foregoing is true and correct.



Executed on April 5, 2019 at New York, New York.


                                                    /s/ Krishnan Padmanabhan

                                                    Krishnan Padmanabhan




                                                4
Case 1:15-cv-00842-RGA Document 379 Filed 04/16/19 Page 6 of 6 PageID #: 16662




                               CERTIFICATE OF SERVICE

              I hereby certify that on April 5, 2019, I caused copies of the foregoing document

to be served upon the following in the manner indicated:

Stephen B. Brauerman, Esquire                                          VIA ELECTRONIC MAIL
Sara E. Bussiere, Esquire
BAYARD, P.A.
600 North King Street, Suite 400
Wilmington, DE 19801
Attorneys for Plaintiff

Mark Raskin, Esquire                                                   VIA ELECTRONIC MAIL
Robert Whitman, Esquire
John F. Petrsoric, Esquire
Michael S. DeVincenzo, Esquire
Andrea Pacelli, Esquire
MISHCON DE REYA NEW YORK LLP
156 Fifth Avenue, Suite 904
New York, NY 10010
Attorneys for Plaintiff


                                                   /s/ Jennifer Ying

                                                   Jennifer Ying (#5550)
